 



EXHIBIT 10.2
THE BON-TON STORES, INC.
RESTRICTED STOCK AGREEMENT
     This is a Restricted Stock Agreement dated as of July 19, 2007
(“Agreement”), between The Bon-Ton Stores, Inc. (the “Company”) and the
undersigned (“Grantee”). This Agreement is entered into pursuant to the
provisions of the Plan (as defined below) and in connection with a certain
employment agreement entered into by and between the Grantee and the Company on
August 24, 2004, and as such has been amended from time to time (including the
Third Amendment to Employment Agreement, entered into in July, 2007) (the
employment agreement, including all amendments thereto being referred to herein
as the “Employment Agreement”). This Agreement is intended to be consistent with
the Employment Agreement and specifically those provisions of the Employment
Agreement regarding the grant of a “Time-Based Restricted Share Grant” to be
made as soon as practicable after the effective date of the Third Amendment to
the Employment Agreement, and shall be so interpreted. To the extent any
provision hereof is inconsistent with the provisions of the Employment
Agreement, the provisions of the Employment Agreement shall be given effect. To
the extent the definition of any terms defined in the Employment Agreement is
modified from time to time by amendments made to the Employment Agreement, the
definition as in effect at the relevant time shall apply for purposes of this
Agreement.
     Definitions. As used herein:
          “Date of Grant” means July 19, 2007, the date on which the Company
awarded the Restricted Stock.
          “Forfeiture Date” means any date as of which Grantee’s rights to all
or any portion of the Restricted Stock are forfeited pursuant to applicable
provisions of this Agreement.
          “Plan” means The Bon-Ton Stores, Inc. Amended and Restated 2000 Stock
Incentive and Performance-Based Award Plan.
          “Restricted Period” with respect to any shares of Restricted Stock
means the period beginning on the Date of Grant and ending on the Vesting Date
applicable to such shares.
          “Vesting Date” with respect to any shares of Restricted stock means
the date set as a vesting date pursuant to Paragraph 2 hereof, or such earlier
vesting date as is otherwise provided herein.
All other capitalized terms used herein shall have the meaning set forth in the
Employment Agreement or in the Plan, as applicable. In the event of any
inconsistency in the definition contained in the Employment Agreement and that
contained in the Plan, the definition in the Employment Agreement shall control.
     Grant of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Plan, the Company grants to Grantee 41,297 shares of the
Company’s Common Stock, par value

 



--------------------------------------------------------------------------------



 



$.01 (the “Restricted Stock”). Except as otherwise provided herein, the
Restricted Stock shall vest on the Vesting Dates as set forth in the following
schedule provided that, on such applicable Vesting Date, Grantee is, and has
continuously been, an employee of the Company or an Affiliate of the Company
during such shares’ Restricted Period:
          Fifteen percent (15%) of the Restricted Stock vests on February 2,
2008;
          An additional thirty-five percent (35%) of the Restricted Stock vests
on January 31, 2009; and
          The remainder of the Restricted Stock vests on February 5, 2010.
In lieu of vesting of the Restricted Stock on the Vesting Dates noted above, the
Restricted Stock shall become fully vested: (i) if Grantee’s employment is
terminated by the Company without Cause (as that term is defined in the
Employment Agreement) or if the Grantee resigns from his employment with the
Company or an Affiliate of the Company for Good Reason (as that term is defined
in the Employment Agreement), provided Grantee executes a general release as
required under applicable provisions of the Employment Agreement; or (ii) in
accordance with Paragraph 8 below in the event of a Change of Control of the
Company.
     Restrictions on Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, Grantee shall not be permitted to sell, transfer,
pledge or assign any Restricted Stock during such shares’ Restricted Period.
     Lapse of Restrictions. Subject to the terms and conditions set forth herein
and in the Plan, the restrictions on Restricted Stock set forth in Paragraph 3
shall lapse on the date such shares become vested.
     Forfeiture of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, if Grantee’s employment with the Company or an
Affiliate of the Company terminates during the Restricted Period for any reason,
such date shall be the Forfeiture Date, and Grantee shall forfeit any Restricted
Stock still subject to restrictions as of the Forfeiture Date; provided,
however, that any shares required to be vested pursuant to the Employment
Agreement by reason of the Grantee’s termination of employment (i.e., discharge
by the Company without Cause or resignation for Good Reason, provided Grantee
executes a general release as required under applicable provisions of the
Employment Agreement), shall be treated as vested as of such termination of
employment and no Forfeiture Date shall be applicable to Grantee’s Restricted
Stock under such circumstances. Upon a forfeiture of any shares of Restricted
Stock as provided in this Paragraph 5, the shares of Restricted Stock so
forfeited shall be reacquired by the Company without consideration as of the
Forfeiture Date.
     Rights of Grantee. Except for the restrictions set forth in Paragraph 3 and
the provisions respecting dividends on Restricted Stock set forth in
Paragraph 7, during the Restricted Period Grantee shall have all of the rights
of a shareholder with respect to the Restricted Stock, including the right to
vote the Restricted Stock to the same extent that such shares could be voted if
they were not subject to the restrictions set forth in this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     Dividends on Restricted Stock. Any cash dividends payable with respect to
the Restricted Stock during the Restricted Period shall be paid to Grantee. Any
extraordinary dividends or dividends that are in the nature of a distribution of
shares or are otherwise equivalent to a stock split, shall be subject to the
same restrictions as apply to the Restricted Stock with respect to which such
extraordinary dividends or shares were issued and shall be forfeited in
accordance with Paragraph 5 unless the restrictions lapse in accordance with
Paragraph 4.
     Change of Control of Company. In the event of a Change of Control (as
defined, from time to time, in the Employment Agreement), the Restricted Stock
shall immediately become fully vested.
     Notices. Any notice to be given to the Company shall be addressed to the
Controller of the Company at its principal executive office, and any notice to
be given to the Grantee shall be addressed to the Grantee at the address then
appearing on the personnel records of the Company or the Affiliate of the
Company by which he or she is employed, or at such other address as either party
hereafter may designate in writing to the other. Any such notice shall be deemed
to have been duly given when personally delivered, by courier service such as
Federal Express, or by other messenger, or when deposited in the United States
mail, addressed as aforesaid, registered or certified mail, and with proper
postage and registration or certification fees prepaid.
     Securities Laws. The Committee may from time to time impose any conditions
on the Restricted Stock as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the conditions of Rule 16b-3 promulgated
pursuant to the Securities Exchange Act of 1934, as amended.
     Delivery of Shares. Upon a Vesting Date, the Company shall notify Grantee
(or Grantee’s personal representative, heir or legatee in the event of Grantee’s
death) that the restrictions on an installment of Restricted Stock have lapsed,
and shall, without payment from Grantee for such Restricted Stock, upon such
Grantee’s request deliver a certificate for such Restricted Stock without any
legend or restrictions, except for such restrictions as may be imposed by the
Committee, in its sole judgment, under Paragraph 10, provided that no
certificates for shares will be delivered to Grantee (or to his or her personal
representative, heir or legatee) until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such shares. The Company may condition delivery of certificates for shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional shares
shall be satisfied in cash, measured by the product of the fractional amount
times the Fair Market Value of a share on the Vesting Date.
     Status of Restricted Stock. The Restricted Stock is intended to constitute
property that is subject to a substantial risk of forfeiture during the
Restricted Period, and subject to federal income tax in accordance with section
83 of the Internal Revenue Code of 1986, as amended (the “Code”). Section 83
generally provides that Grantee will recognize compensation income with respect
to each installment of the Restricted Stock on such installment’s Vesting Date
in an amount equal to the then fair market value of the shares for which
restrictions have lapsed.

- 3 -



--------------------------------------------------------------------------------



 



Alternatively, Grantee may elect, pursuant to Section 83(b) of the Code, to
recognize compensation income for all or any part of the Restricted Stock at the
Date of Grant in an amount equal to the fair market value of the Restricted
Stock subject to the election on the Date of Grant. Such election must be made
within 30 days of the Date of Grant and Grantee shall immediately notify the
Company if such an election is made. Grantee should consult his or her tax
advisors to determine whether a Section 83(b) election is appropriate.
     Administration. This Award has been granted pursuant to and is subject to
the terms and provisions of the Plan. All questions of interpretation and
application of the Plan and this Award shall be determined by the Committee. The
Committee’s determination shall be final, binding and conclusive.
     Award Not to Affect Employment. Nothing herein contained shall affect the
right of the Company or an Affiliate to terminate Grantee’s employment,
services, responsibilities, duties, or authority to represent the Company or an
Affiliate at any time for any reason whatsoever.
     Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer shares in connection with this Award, the Company shall have
the right to (a) require the Grantee to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such shares or (b) take whatever action it deems necessary to
protect its interest with respect to tax liabilities. In addition, Grantee shall
have the right to have such withholding tax requirements satisfied, either in
whole or in part, by means of a relinquishment back to, the Company of a number
of shares as to which Grantee’s interest is fully vested having a Fair Market
Value equal to the amount of such withholding tax requirements as Grantee
indicates he wants to meet by such means.
     Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without giving effect to principles of conflicts of law.
     Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter, except
that the Employment Agreement shall control in the event of any inconsistencies
between this Agreement and the Employment Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this Agreement as of the day and year first above written.

            THE BON-TON STORES, INC.         By:   /s/ Tim Grumbacher        
Tim Grumbacher, Chairman                        /s/ Byron Bergren         Byron
Bergren           

- 5 -